DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the claimed method of purification of renewable oils by a combination of centrifugation steps, heating, and treating with particular compounds.
The closest prior art for claims 1 and 2 is Hoenig (WO 96/00273).
	Hoenig teaches reclamation of lubricant oils (page 1, first paragraph) comprising the following steps:
a) centrifugation of the used oil;
b) contacting the oil with diammonium phosphate and water; and
c) centrifugation of the contacted oil (page 5, Summary).
However, Hoenig teaches the temperature of not higher than 85-90°C for the contacting step (page 5), which is well below the claimed range of 120-130°C. There is no teaching or suggestion to change the temperature to the much higher claimed temperature. Thus, Hoenig does not teach the process of claims 1 and 2, and the claims are allowed.
The closest prior art for claim 3 is Copeland et al. (US 6,844,458) and Aramburu (US 2007/0039853)

a) providing a vegetable oil in a mixer (feed tank);
b) adding dilute aqueous organic acid (column 12, lines 11-14) which is preferably citric acid (column 12, lines 27-28);
c) mixing the acid and oil at a particular temperature for a time sufficient to remove impurities (column 13, lines 15-17);
d) passing the resulting product to a centrifuge; and
e) separating the product into an oil stream and a hydrated impurities stream (column 13, lines 47-53).
Copeland further teaches that the vegetable is stored for subsequent use or sale (column 14, lines 3-5).
Copeland does not teach or suggest that the further use involves adding diammonium phosphate, maintaining the mixture at a particular temperature and time, and then centrifuging the resultant mixture to remove the precipitates and provide purified oil. 
Aramburu teaches regeneration of used oils (paragraph [0001]) comprising the following steps:
a) demetallization of the used mineral oil (paragraph [0017]) by contacting the oil with diammonium phosphate at a temperature of 120-180°C (paragraph [0022]) and a residence time of 10-120 minutes (paragraph [0025]). This overlaps the temperature and time of 130°C and 30 minutes of instant claim 3.

	While Aramburu teaches that it is known to use diammonium phosphate to remove metals from used mineral oils, there is no teaching or suggestion that the diammonium phosphate can be added to renewable oils such as the vegetable oil of Copeland. Thus, there is no reasonable expectation of success with the combination of Aramburu and Copeland, because there is no suggestion that the vegetable oils of Copeland contain metals and no teaching or suggestion in Aramburu to apply the method to other oils such as vegetable oils. Therefore the claim is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772